Citation Nr: 9929206	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension 
with systolic murmur from October 31, 1988, based on clear 
and unmistakable error in a December 1988 rating decision.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
breast mass.

3.  Entitlement to an evaluation greater than 10 percent for 
bilateral frostbite of the feet prior to January 12, 1998.

4.  Entitlement to an evaluation greater than 10 percent for 
frostbite of the left foot from January 12, 1998.

5.  Entitlement to an evaluation greater than 10 percent for 
frostbite of the right foot from January 12, 1998.

6. Entitlement to an increased rating for hypertension with 
systolic murmur based on the appeal of a June 1993 rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1981 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issue of entitlement to an increased rating for 
hypertension based on an appeal from a 1993 rating decision 
is the subject of the remand portion of this decision.

The appellant initiated an appeal with respect to the portion 
of the June 1993 RO decision that denied an increased 
evaluation for parotid gland.  A statement of the case was 
issued.  During the veteran's personal hearing held before a 
hearing officer at the RO in December 1993, the veteran 
indicated a desire to withdraw her claim with respect to an 
increased rating for parotid gland.  Once filed, a notice of 
disagreement may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.204(b) 
(1999).  In this case, the veteran did not submit a written 
request to withdraw her appeal with respect to the issue of 
an increased rating for parotid gland but, rather, the 
transcript of the December 1993 hearing shows that she stated 
at the hearing that she wished to withdraw her appeal with 
respect to this issue.  The similar question of whether the 
requirement that a notice of disagreement be in writing is 
met by testimony at a personal hearing has been addressed.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993).  In Tomlin it 
was held that oral statements at a personal hearing which 
were later transcribed met the requirement that a notice of 
disagreement be "in writing."  Accordingly, the Board accepts 
the transcript of the personal hearing as a written 
withdrawal by the veteran of the issue of an increased rating 
for parotid gland.


FINDINGS OF FACT

1.  All issues currently before the Board are plausible and 
all relevant evidence necessary for an equitable disposition 
of the appeal with respect to the issues finally decided 
herein has been obtained.  

2.  A December 1988 RO decision granted service connection 
for hypertension with systolic murmur and assigned a 
noncompensable evaluation.

3.  The outcome of the December 1988 RO decision was 
appropriately supported by the evidence then of record.

4.  An unappealed December 1988 RO decision denied service 
connection for breast mass.

5.  Evidence received since the December 1988 RO decision is 
new and bears directly and substantially on the issue of 
service connection for breast mass, and is so significant 
that it must be considered in order to fairly decide the 
claim.

6.  Fibrocystic disease of the breast, bilaterally, may not 
be disassociated from active service.

7.  Prior to and from January 12, 1998, bilateral frostbite 
of the feet has not been manifested by more than mild 
symptoms, without persistent moderate swelling, tenderness, 
or redness being shown.

8.  From January 12, 1998, frostbite of the right and left 
foot is manifested by no more than cold sensitivity, very 
mild occasional pain, and reduced growth of the fifth toe 
nails bilaterally.


CONCLUSIONS OF LAW

1.  The claims currently before the Board are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Clear and unmistakable error has not been shown in the 
final December 1988 RO decision that assigned a 
noncompensable evaluation for the veteran's hypertension with 
systolic murmur.  38 U.S.C.A. §§ 1155, 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.105(a), 3.156, 3.400, 4.7, Part 
4, Diagnostic Code 7101 (1999).

3.  New and material evidence has been received and the claim 
of entitlement to service connection for breast mass is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

4.  Fibrocystic breast disease was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

5.  The criteria for an evaluation greater than 10 percent 
for bilateral frostbite of the feet prior January 12, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
7122 (effective prior to January 12, 1998).

6.  The criteria for an evaluation greater than 10 percent 
for frostbite of the left foot from January 12, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Code 7122 (effective prior 
to and from January 12, 1998).

7. The criteria for an evaluation greater than 10 percent for 
frostbite of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7122 (effective prior to and from January 12, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

A December 1988 RO decision granted service connection for 
hypertension with systolic murmur, assigning a noncompensable 
evaluation from October 31, 1988.  The veteran was notified 
of that decision, and of her appellate rights, but she did 
not initiate an appeal and it became final.  

Service medical records reflect that from April 18th through 
the 21st, 1988, the veteran's blood pressure was recorded 
multiple times.  Two of the recordings reflect that it was 
150/100.  A September 19, 1988, service medical record 
reflects that her blood pressure was recorded twice, with one 
report reflecting a reading of 150/100.  Other blood pressure 
readings, recorded in the April 1988 time frame, included 
150/80, 142/86, 120/70, 120/76, and 130/90.  On April 22, 
1988, her blood pressure was recorded as 140/90 and 142/98.  
A March 1988 record reflects that her blood pressure was 
recorded as 120/90 and a May 1988 record reflects that her 
blood pressure was recorded as 100/90.  A July 1988 service 
medical record reflects that her blood pressure medication 
was discontinued.  Her blood pressure at that time was 
110/80.  In August 1988 blood pressure readings included 
126/90, 130/90, 130/86, and 127/80.  September 1988 records 
reflect that her blood pressure was recorded as 130/78, 
140/80, and 150/90.  Medical records do not reflect any 
diastolic blood pressure readings of 100 or greater prior to 
April 1988.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim 

of clear and unmistakable error the claimant must demonstrate 
that either correct facts, as they were known at the time, 
were not before the adjudicator, or that statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Daniels v. Gober, 10 Vet App. 474 (1997).  In 1988, 
Diagnostic Code 7101 provided that where diastolic pressure 
was predominantly 100 or more a 10 percent evaluation was for 
assignment.  Note 2 to Diagnostic Code 7101 provided that 
where continuous medication is shown necessary for control of 
hypertension with a history of diastolic pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.

The Court has indicated that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the presence of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Russell, supra.

It is argued that at the time of the December 1988 RO 
decision the evidence supported a 10 percent evaluation on 
the basis that the veteran required continuous medication for 
control of hypertension and there was a history of diastolic 
blood pressure predominantly 100 or more.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d. 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Atkins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

There has been no assertion that the correct facts as they 
were known at the time of the December 1988 RO decision were 
not before the adjudicator.  It is clear that the service 
medial records were before the adjudicator.  Rather, the 
disagreement is with how the RO weighed or evaluated the 
evidence that was of record.  It is asserted that there was 
evidence that the veteran was taking medication for control 
of hypertension and there was a history of diastolic blood 
pressure predominantly 100 or more.  A review of the evidence 
of record reflects that the veteran was taking medication for 
her hypertension.  However, a review of the evidence also 
reflects that the record supported the RO's conclusion that 
there was not a history of a diastolic pressure that was 
predominantly 100 or more, given that a diastolic pressure of 
100 was not shown until April 1988, and then, was only shown 
very infrequently with a vast majority of the diastolic 
readings being less than 100.  Since the error is not of the 
sort that is undebatable, but rather is an argument with 
respect to how the facts were weighed or evaluated, it is not 
ipso facto, clear and unmistakable.  Fugo, supra.  On the 
basis of the above analysis, the Board finds that the veteran 
has not met the heavier burden, and, therefore, the December 
1988 RO decision did not involve clear and unmistakable error 
in assigning a noncompensable evaluation for hypertension and 
is final.  38 U.S.C.A. §§ 1155, 5107, 5108, 7105; 38 C.F.R. 
§§ 3.104, 3.105(a), 3.156, 3.400, 4.7, Part 4, Diagnostic 
Code 7101.  Further, while it has been asserted that the 
veteran was not provided an examination prior to the December 
1988 RO decision, a failure in the duty to assist does not 
constitute clear and unmistakable error.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

II.  Breast Mass

A December 1988 RO decision denied service connection for 
breast mass.  The veteran was notified of that decision, and 
her appellate rights, but she did not initiate an appeal.  
She is now seeking to reopen her claim for service connection 
for breast mass.  With respect to this claim, the Board 
finds, as discussed below, that she has submitted new and 
material evidence.  

The evidence of record prior to the December 1988 RO decision 
included service medical records reflecting that in February 
1988 the veteran was noted to have fibrocystic breast 
disease, but there was a normal exam.  In October 1988 she 
was noted to have a right breast mass and a consultation 
report indicated the assessment of dense breast tissue with 
indistinct borders and no discrete masses.  The RO concluded 
that since no breast mass was found on the specialist 
examination service connection was not warranted.

Subsequent to the December 1988 RO decision additional 
evidence has been added to the record including the report of 
an April 1993 VA general medical examination.  On examination 
there were two masses freely moveable on the lower quadrant 
of the right breast and one on the left breast.  The relevant 
diagnosis was fibrocystic disease of the breast, bilaterally.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a claim for 
service connection was previously denied, a veteran must 
submit new and material evidence in order to reopen her 
claim.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  Prior to the 
December 1988 RO denial there was not evidence of record 
indicating that the veteran had current disability.  The 
Board concludes that the new evidence reflecting a diagnosis 
of fibrocystic disease of the breast, bilaterally, bears 
directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108.

Having determined that new and material evidence has been 
submitted, the Board must determine whether the claim is well 
grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in development of her 
claim.  Winters.

Since fibrocystic breast disease was indicated during service 
and there is post service evidence that the veteran has 
fibrocystic breast disease and interim competent medical 
evidence reflecting breast mass, the Board concludes that the 
claim is well grounded.

Fibrocystic breast disease was indicated to exist during 
service and there is competent medical evidence providing 
findings of breast mass after service and a post service 
diagnosis of fibrocystic disease of the breast bilaterally.  
Therefore, the Board concludes that continuity between the 
inservice finding of fibrocystic breast disease and the post 
service diagnosis of fibrocystic disease of the breast 
bilaterally exists.  Accordingly, it is at least as likely as 
not that the post service fibrocystic disease of the breast 
bilaterally was incurred during active service and, in 
resolving all doubt in the veteran's behalf, service 
connection is therefore warranted.  38 U.S.C.A. § 5107.

III.  Increased Ratings

As a preliminary matter, the Board finds that the claim for 
an increased rating for frostbite of the feet is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist her in 
developing facts pertinent to that claim.  Id.  The veteran 
has been afforded VA examinations and a personal hearing and 
treatment records have been obtained.  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all of the evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of residuals of cold injuries was 
changed, effective January 12, 1998.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, in Rhodan v. West, 12 Vet. App. 
55 (1998), it was held that new rating criteria could not 
have retroactive application.  Therefore, in this case, the 
Board has evaluated the veteran's service-connected bilateral 
frostbite of the feet under the old criteria both prior to 
and from January 12, 1998, and under the new criteria as well 
from January 12, 1998.

The RO has evaluated the bilateral frostbite of the feet as 
10 percent disabling under the criteria in effect prior to 
January 12, 1998, and has evaluated the feet separately, 
assigning 10 percent evaluations for each under the criteria 
in effect from January 12, 1998.

Prior to January 12, 1998.

Under the criteria in effect prior to January 12, 1998, 
Diagnostic Code 7122 of the Rating Schedule, provides that 
residuals of frozen feet with mild symptoms warrant a 
10 percent evaluation for bilateral disability.  Residuals of 
bilateral frozen feet with persistent moderate swelling, 
tenderness, redness, warranted a 30 percent evaluation.

The report of an April 1993 VA examination reflects that the 
veteran had good dorsalis pedis pulses bilaterally.  There 
was no swelling of the feet or tenderness on palpation of the 
feet.  The veteran reported that when she had frostbite she 
had lost the two big toenails and the little toenails.  The 
little toenails were noted as slightly brownish in color but 
there was no tenderness on the other parts of the feet.  
There was a little bit of callus on the dorsum of the right 
little toe and a little bit of callus on the fifth toe on the 
dorsum on the left.  The diagnoses included history of 
frostbitten toes with changes in the appearance of the fifth 
toenails bilaterally and subjective complaints of toes 
getting cold real fast in cold weather with swelling.

During the veteran's personal hearing in December 1993 she 
testified that her feet would swell during cold weather.  She 
indicated that the toenail of her little toe would come off 
in cold weather and that her feet would sweat.  She indicated 
that the last time she had been to a doctor for her feet 
would have been in 1989.

On the basis of the evidence of record, the Board concludes 
that the symptoms associated with the veteran's bilateral 
residuals of frostbite of the feet more nearly approximate 
mild symptoms, warranting a 10 percent evaluation prior to 
January 12, 1998.  In this regard, while the veteran has 
indicated that there is swelling associated with cold 
weather, the competent medical evidence of record reflects 
that the veteran did not have swelling at the time of 
examination and the veteran has not indicated that there is 
persistent moderate swelling.  Neither was there tenderness 
or redness at the time of the examination.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been assigned prior to 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.7, Part 4, Diagnostic Code 7122 prior to January 12, 
1998.

From January 12, 1998.

From January 12, 1998, Diagnostic Code 7122 of the Rating 
Schedule provides that residuals of cold injuries with pain, 
numbness, cold sensitivity or arthralgia will warrant a 10 
percent evaluation.  Cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities of affected 
parts, will warrant a 20 percent evaluation.  Note 2 to 
Diagnostic Code 7122 provides that each affected part will be 
evaluated separately and the ratings combined.

The report of a June 1998 VA examination reflects that the 
veteran reported that she had not received any treatment 
since the original cold injury except for no exposure to cold 
temperatures.  She indicated that her feet were sensitive to 
cold temperature but there was no Raynaud's phenomenon and no 
hyperhidrosis.  She denied any paresthesias or numbness.  She 
reported very mild occasional chronic pain in both fifth 
toes, but indicated there was no recurrent fungal infections.  
She denied any ulcerations or frostbite scars.  She had lost 
the toenail on the left great toe at the time of the original 
incident, but it had replaced itself and was doing well at 
the time.  She reported that her feet would occasionally 
swell and that there was occasional redness in both fifth 
toes.  She also reported a skin thickening in the lateral 
fifth toes bilaterally.  She denied any excess sweating and 
any pain.  On examination the veteran had normal appearing 
feet with no tissue loss or amputations.  The skin was of 
normal color with no edema.  The left foot was warm and the 
right foot was very mildly cool to touch.  There was good 
texture of the skin with no ulcers and normal hair growth.  
There was no evidence of fungal or other infection.  No scars 
were noted.  All toenails appeared normal although the 
veteran indicated that the nails of both fifth toes do not 
grow out.  Sensation of the feet was intact and there did not 
appear to be any joint stiffness.  All joints appeared to 
have full range of motion.  There were hardened skin 
manifestations on the lateral aspects of both fifth toes.  
Vascularly the pulses were two plus and equal in both ankles 
and feet.  The diagnosis was past exposure to cold 
temperatures per history with normal physical examination and 
normal vascular studies.

With consideration of the diagnostic criteria in effect prior 
to January 12, 1998, the veteran's symptoms more nearly 
approximate mild symptoms.  There is no indication that there 
is persistent moderate swelling, or tenderness, and redness 
has only been reported to be occasional and limited to both 
fifth toes.  Therefore, under the diagnostic criteria in 
effect prior to January 12, 1998, a preponderance of the 
evidence is against an evaluation greater than the separate 
10 percent evaluations assigned for each foot effective 
January 12, 1998.

With respect to the diagnostic criteria in effect from 
January 12, 1998, the veteran is without pain or numbness.  
She is also without arthralgia or tissue loss.  She does not 
have hyperhidrosis or locally impaired sensation.  The color 
change is limited to occasional redness in the fifth toes and 
the only nail abnormality is that the veteran reports that 
her fifth toe toenails do not grow out.  She has cold 
sensitivity, but this is also one of the criteria for 
assigning a 10 percent evaluation.  On the basis of this 
evidence, the symptoms associated with her frostbite of the 
feet more nearly approximate the criteria for a separate 10 
percent evaluation for each foot as has been assigned.  On 
the basis of the above analysis a preponderance of the 
evidence is against a greater evaluation.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.7, Part 4, Diagnostic Code 7122 
in effect from January 12, 1998.



ORDER

The December 1988 RO decision did not involve clear and 
unmistakable error and is final and a compensable evaluation 
for hypertension with systolic murmur from October 31, 1988, 
is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for breast mass is reopened 
and service connection for bilateral fibrocystic breast 
disease is granted.

An evaluation greater than 10 percent for bilateral frostbite 
of the feet prior to January 12, 1998, is denied.

An evaluation greater than 10 percent for frostbite of the 
left foot from January 12, 1998, is denied.

An evaluation greater than 10 percent for frostbite of the 
right foot from January 12, 1998, is denied.


REMAND

A June 1993 RO decision denied an increased evaluation for 
hypertension with systolic murmur.  During the veteran's 
personal hearing in December 1993 disagreement with this 
denial was expressed.  This is accepted as a notice of 
disagreement.  See Tomlin.  A statement of the case, 
addressing the issue of an increased rating for hypertension 
was issued in December 1993.  A review of the record 
indicates that the veteran did not submit a substantive 
appeal, either within one year of the notification of the 
June 1993 RO decision or within 60 days of the statement of 
the case issued in December 1993.

In April 1995 the veteran submitted a claim for an increased 
rating for hypertension.  An August 1995 RO decision denied 
an increased rating for hypertension and this was 
subsequently confirmed by multiple RO decisions thereafter.  
However, notifications to the veteran of the August 1995 RO 
decision, and decisions thereafter, did not advise the 
veteran of her right to appeal these decisions.  Therefore, 
when the veteran submitted a VA Form 9, in February 1999, 
indicating her desire to appeal the issue of an increased 
rating for hypertension this may be accepted as a timely 
notice of disagreement with the August 1995 RO decision.  
Where there is a notice of disagreement a remand, not 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Because of the intertwined nature of the notice of 
disagreement with the August 1995 rating decision and the 
issue of the timeliness of the substantive appeal of the June 
1993 RO decision, the Board is providing the veteran the 
opportunity to respond to both issues simultaneously.  The 
Board will address the issue of the timeliness of the 
substantive appeal pursuant to legislative authority which 
provides that questions as to timeliness of the response to 
the statement of the case (SOC) shall be determined by the 
Board, and that it may dismiss any appeal which fails to make 
specific allegations of error of fact or law in the 
determination being appealed.  See 38 U.S.C.A. § 7105(d) 
(West 1991); see also 38 C.F.R. § 20.101(c) (1999).  An 
application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).

Under 38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§ 20.302(b) (1999), after an appellant receives the SOC, she 
must file a substantive appeal within 60 days from the date 
the SOC is mailed or within the remainder of the 1-year 
period from the date the notification of the decision was 
mailed, whichever period ends later.  By regulation, this 
substantive appeal must consist of either a VA Form 9, or 
correspondence containing the necessary information, that is, 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).  The time period may be extended for a 
reasonable period on request for a good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303.

This information is provided to the veteran pursuant to 
VAOPGCPREC 9-99 (August 18, 1999), which held that the Board 
has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal, 
and may dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  Therefore, the veteran or her representative 
should submit any additional written argument or evidence 
relevant to jurisdiction, or request a hearing to present 
oral argument on the question of timeliness of the appeal of 
the June 1993 RO decision denying an increased rating for 
hypertension with systolic murmur.

In light of the above, the case is REMANDED to the RO for the 
following:

1.  If the veteran or her representative 
submits any additional argument or 
evidence regarding the issue of 
timeliness of a substantive appeal with 
respect to the June 1993 RO decision 
denying an increased rating for 
hypertension with systolic murmur or if 
any additional evidence is submitted with 
respect to the issue of an increased 
rating for hypertension with systolic 
murmur the RO should associate this 
evidence with the veteran's claims file.

2.  The RO should issue a statement of 
the case addressing the issue of 
entitlement of service connection for an 
increased rating for hypertension with 
systolic murmur with appropriate 
consideration of the criteria in effect 
both prior to and from January 12, 1998, 
rating the veteran's disability by 
reference to the old criteria prior to 
January 12, 1998, and by reference to 
both criteria after January 12, 1998.  
See DeSousa and Rhodan.  All appropriate 
appellate procedures should then be 
followed.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless she is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Error! Not a valid link



